internal_revenue_service number release date index number ------------------------------------------------------------ ------------------------------------------------------------ ----------------------------------------------- --------------------------- ----------------------------------------- --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------------- id no ---------- ------------------ telephone number ---------------------- refer reply to cc fip b05 plr-121379-17 date date legend the issuer the university the buyer date the prior bonds dear -------------- ------------------------------------------------------------------------ ------------------------------------------------------------------------ ------------------------------------------------------------------------ ----------------------- ----------------------------- ------------------------------------------------------------------------ ------------------------ -------------------- ------------------------------------------------------------------------ ------------------------------------------------------------------------ ------------------------------------------------------------------------ ----------------------------------- this letter is in response to your request for a ruling that the proposed bonds as defined below will not be a refunding_issue that fails to be tax-exempt pursuant to sec_149 of the internal_revenue_code the code facts and representations the issuer makes the following representations the university and the buyer are both organizations exempt from income_tax under sec_501 of the code the buyer’s charter provides that the buyer is organized in part for the purpose of operating an academic medical center as part of a health system affiliated with the university plr-121379-17 prior to date the university operated an academic medical center as an operating_unit within the university the medical center the medical center housed certain charitable academic and health care activities and assets of the university the medical center has been nationally recognized for its excellence and is a primary provider of care to the communities in the region on date the buyer acquired the medical center from the university in the years prior to date the university used the proceeds of tax-exempt_bonds including the prior bonds to finance and refinance both assets of the medical center and assets of the university unrelated to the medical center the prior bonds are tax- exempt qualified c bonds that advance refunded tax-exempt_bonds to finance a portion of its acquisition of the medical center from the university the buyer borrowed and used proceeds of taxable debt issued by the issuer the taxable debt the university in turn used a portion of the proceeds of the taxable debt received from the buyer to defease the prior bonds as the prior bonds remain outstanding the taxable debt was issued more than days before the redemption of the prior bonds the issuer proposes to issue qualified c bonds the proposed bonds and loan the proceeds to the buyer to refund the portion of the taxable debt used to defease the prior bonds the proposed bonds and the prior bonds will be outstanding concurrently for more than days since before date the buyer has been governed by an 11-member board_of directors pursuant to the buyer’s bylaws the board must have no fewer than and no more than members of which the university has the right to appoint the university’s chancellor serves ex officio as one of the directors appointed by the university and the individual who is buyer’s president and ceo also serves ex officio on the board directors not appointed by the university or serving ex officio are elected by a majority vote of the buyer’s board directors not serving ex officio may serve a term of no more than three years and are limited to three successive terms a director appointed by the university may be removed without cause by the university any director not appointed by the university may be removed for cause by a majority vote of the board and without cause by a two-thirds vote of the board following the term of the buyer’s initial board no employee of the university other than the chancellor may serve as a director without oversight or approval from the university the buyer determines its operating and capital budgets issues debt and expends funds the university has no power to compel the buyer to use its funds or assets for any purpose of the university the university has no power to hire or to fire the buyer’s employees or to determine the salaries of the buyer’s employees the buyer has sole control_over collection of its accounts_receivable and is solely responsible for satisfaction of its liabilities the university has the right to approve certain actions of the buyer and those actions are not effective without such approval the actions requiring the university’s approval plr-121379-17 are any major corporate transaction not within the ordinary course of the buyer’s business any_action that would result in a change in the buyer’s exempt status under sec_501 and sec_509 of the code any academic affiliation of the buyer with any educational_institution other than the university any material_change to the buyer’s purposes any change in the fundamental nonprofit charitable tax-exempt mission of the buyer any_action that would grant any entity or organization the right to appoint directors of the buyer a joint operating_agreement or similar arrangement under which the buyer’s governance is substantially subject_to a board or similar body that the buyer does not control and the sale or transfer of all or substantially_all of the assets of the buyer to a third party law sec_103 provides that except as provided in sec_103 gross_income does not include interest on any state_or_local_bond sec_103 provides in part that sec_103 shall not apply to any bond unless such bond meets the applicable_requirements of sec_149 sec_149 provides that nothing in sec_103 or in any other provision of law shall be construed to provide an exemption from federal_income_tax for interest on any bond issued as part of an issue described in sec_149 or sec_149 generally provides that an issue is described in sec_149 if any bond issued as part of such issue is issued to advance refund a bond unless the refunding_bond is only the first advance refunding of the original bond if the original bond is issued after sec_149 provides that a bond shall be treated as issued to advance refund another bond if it is issued more than days before the redemption of the refunded bond sec_1_149_d_-1 of the income_tax regulations provides in part that except as provided in sec_1_149_d_-1 for purposes of sec_149 an advance refunding_issue the interest on which is not excludable from gross_income under sec_103 that is a taxable advance refunding_issue is not taken into account sec_1_149_d_-1 provides that a taxable issue is taken into account under sec_149 if it is issued to avoid the limitations of that section for example in the case of a refunding of a tax-exempt issue with a taxable advance refunding_issue that is in turn currently refunded with a tax-exempt issue the taxable advance refunding_issue is taken into account under sec_149 if the two tax-exempt issues are outstanding concurrently for more than days sec_1_150-1 provides that a refunding_issue is an issue of obligations the proceeds of which are used to pay principal interest or redemption price on another issue a prior issue as more particularly defined in sec_1_150-1 including the issuance costs accrued interest capitalized_interest on the refunding_issue a reserve or replacement fund or similar costs if any properly allocable to that refunding_issue sec_1_150-1 provides that an issue is not a refunding_issue to the extent that the obligor as defined in sec_1_150-1 of one issue is neither the obligor of the other issue nor a related_party with respect to the obligor of the other issue plr-121379-17 under sec_1_150-1 the obligor of an issue is the actual issuer of the issue except that the obligor of the portion of an issue properly allocable to an investment in a purpose_investment means the conduit borrower under that purpose_investment under sec_1_150-1 related_party means in reference to a governmental_unit or a sec_501 organization any member of the same controlled_group under sec_1 e a controlled_group is a group of entities controlled directly or indirectly by the same entity or group of entities sec_1_150-1 provides that the determination of direct control is made on the basis of all the relevant facts and circumstances sec_1_150-1 further provides that one entity or group of entities the controlling entity generally controls another entity or group of entities the controlled_entity for purposes of sec_1_150-1 if the controlling entity possesses either of the following rights or powers and the rights or powers are discretionary and non-ministerial the right or power both to approve and to remove without cause a controlling portion of the governing body of the controlled_entity or the right or power to require the use of funds or assets of the controlled_entity for any purpose of the controlling entity analysis at issue in this ruling is whether the proposed bonds will be a refunding_issue that is not tax-exempt pursuant to sec_149 if the taxable debt which is to be refunded by the proposed bonds is a refunding of the prior bonds which advance refunded tax- exempt bonds and would be outstanding concurrently with the proposed bonds for more than days then sec_149 and sec_1_149_d_-1 would prohibit the proposed bonds from being tax-exempt the taxable debt is not a refunding_issue if the buyer as obligor of the taxable debt and the university as obligor of the prior bonds are not related parties as organizations exempt from tax under sec_501 the buyer and the university are related parties if they are members of the same controlled_group under sec_1_150-1 the buyer and the university are members of the same controlled_group if one directly or indirectly controls the other or if they are both controlled directly or indirectly by another entity here the only inquiry is whether the university directly controls the buyer under sec_1_150-1 the determination of whether the university directly controls the buyer is made on the basis of all of the relevant facts and circumstances the university holds the power to approve and remove without cause four of the buyer’ sec_11 directors which proportion is not a controlling share of the board with the exception of the university’s chancellor no employee of the university may serve as a director of the buyer the university holds no right or power to require the use of the buyer’s funds or assets for the university’s purposes rather the buyer determines its budget issues debt and expends funds without oversight from the university the buyer has sole control_over collection of its receivables and sole responsibility for satisfaction of its liabilities the university does not control hiring firing or salaries of the buyer’s plr-121379-17 employees these facts evidence the buyer’s operational independence from the university and support a conclusion that the university does not directly control the buyer on the other hand the university has the right to prohibit the buyer from taking certain actions although this right certainly represents a form of control_over the buyer such control is qualitatively different from the operational control described in the preceding paragraph here the university’s right is not a power to cause the buyer to act but a power to bar the buyer from taking certain actions the right merely limits the buyer’s capacity to deviate from the charitable mission it shares with the university and diminishes the chance that the buyer will stray from the quality standards and community focus established when the medical center was an operating_unit of the university considering the context and content of the university’s specific rights and powers with respect to the buyer in this case we conclude that the university does not directly control the buyer therefore the university and the buyer are not part of the same controlled_group and consequently are not related parties accordingly the taxable debt is not a refunding of the prior bonds therefore the proposed bonds will not fail to be tax-exempt pursuant to sec_149 conclusion on these facts we conclude that the proposed bonds will not be a refunding_issue that fails to be tax-exempt under sec_149 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular we express no opinion on whether any of the bonds described herein are qualified private_activity_bonds under sec_141 or tax-exempt under sec_103 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-121379-17 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely s _________________________ vicky tsilas chief branch financial institutions products cc
